Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 04, 2020

The Court of Appeals hereby passes the following order:

A20D0318. MILTON HAASE JR. et al. v. MARK                                 ROBINSON,
    CONSERVATOR, ESTATE OF ANN HAASE.

      In January 2020, the trial court entered an order dismissing Milton Haase, Jr.’s
complaint for injunctive relief and a temporary restraining order in this
conservatorship case. Hasse then filed this timely application for discretionary
appeal. However, it appears that Haase has a right of direct appeal.
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” It does not appear that any provision of
OCGA § 5-6-35, the discretionary appeal statute, applies here. Thus, the trial court’s
dismissal of Haase’s complaint constituted a directly appealable final judgment.1
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED. Haase shall have ten days from the date of this
order to file a notice of appeal with the trial court. If he has already filed a notice of
appeal in the trial court, he need not file a second notice.




      1
         Although it appears that the defendant filed a motion for attorney fees
pursuant to OCGA § 9-15-14 which is pending in the trial court, the pendency of that
motion does not render this case subject to the interlocutory appeal procedure. See
Hill v. Buttram, 255 Ga. App. 123, 124 (564 SE2d 531) (2002).
      The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/04/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.